The claimant appeals from a decision made by the State Industrial Board on November 12, 1937, which disallowed the claim of claimant based upon the alleged recurrence of a left inguinal hernia. In this ease medical evidence was given both ways upon the question of fact and the decision of the State Industrial Board has denied the claim. There is evidence supporting the decision of the State Industrial Board. Decision unanimously affirmed. Present —■ Hill, P. J., Crapser, Bliss, Sehenek and Foster, JJ.